Title: James Madison to Ferdinand R. Hassler, 25 September 1828
From: Madison, James
To: Hassler, Ferdinand Rudolph


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 25. 1828
                            
                        
                        
                        Your letter of the 8th. with two copies of your "Elements of Geometry" came to hand when a spell of sickness
                            prevented me from making the proper acknowledgements. I now beg of you to accept them, particularly for the copy allotted
                            to myself. That for the University has been duly forwarded and will there find a better capacity than I possess to do
                            justice to the work. I can only repeat to you the good wishes I feel that all your Scientific labours may be well
                            rewarded. With esteem & friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    